Citation Nr: 1615127	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-31 517	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  

2.  Entitlement to a temporary total disability rating following back surgery January 22, 2010.

3.  Entitlement to a disability rating greater than 20 percent for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to May 1970, from February 1973 to July 1975, and from April 1977 to December 1977, when he was discharged on account of physical disability.

The Veteran now resides in Alabama.  The RO should take appropriate action to transfer jurisdiction of the file to Montgomery.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of August 2011 and April 2010.  The Veteran presented sworn testimony in support of his appeal during a hearing held via videoconference before the undersigned Veterans Law Judge in June 2015.  In conjunction with the hearing, the Veteran and his representative submitted multiple medical records, along with a waiver of initial RO review of such evidence.

The issue of entitlement to a disability rating greater than 20 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

During the hearing on appeal and in the Veteran's medical records, he complained of radiculopathy in both legs.  Since he is already service-connected for radiculopathy in his right leg, the Board deems his hearing testimony to constitute an implied claim for service connection for left leg radiculopathy.  This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran reports having had a year of college, in addition to having completed high school; his vocational history includes having worked at the post office, both delivering mail and in a desk job.  

2.  The Veteran has been awarded service connection for lumbosacral strain, rated as 20 percent disabling; depressive disorder associated with the lumbosacral strain, rated as 50 percent disabling; bilateral hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and radiculopathy affecting the right leg, rated as 10 percent disabling.  The combined disability rating is 80 percent.  

3.  The Veteran's service-connected disabilities render him unemployable, without consideration of his age or other nonservice-connected disabilities.

4.  The Veteran underwent back surgery on January 22, 2010.  Post-surgery, he did not require convalescence or home confinement for at least a month, or sustain severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of a joint, application of a body cast, or symptoms necessitating the use of wheelchair or crutches.  


CONCLUSIONS OF LAW

1.  A total disability rating based upon individual unemployability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

2.  A temporary total disability rating for convalescence following the January 22, 2010, surgery is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decisions in letters of February 2010 and December 2010.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA medical records, available private medical records, Social Security records, and VA medical examination reports.  

All relevant facts related to the issues resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).



Unemployability

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.  During the June 2015 hearing on appeal, he testified that he is in near-constant pain, which interferes with his ability to sleep.  He testified that he took a disability retirement from the post office due to the combination of his back problems and his depression.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra. 

The Veteran reports having had a year of college, in addition to having completed high school.  His vocational history includes having worked at the post office, both delivering mail and in a desk job.  The VA has deemed the Veteran to be unemployable since 1994, and granted nonservice-connected subsistence pension benefits at that time.  He is no longer in receipt of VA pension benefits due to excessive income.

The Veteran has been awarded service connection for lumbosacral strain, rated as 20 percent disabling; depressive disorder associated with the lumbosacral strain, rated as 50 percent disabling; bilateral hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and radiculopathy affecting the right leg, rated as 10 percent disabling.  The combined disability rating is 80 percent.  38 C.F.R. § 4.25.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), if in the judgment of VA, his service-connected disabilities render him unemployable.

Because the VA has already adjudicated the Veteran to be unemployable, and there is no more than scant evidence to the contrary, the issue at this time is whether the Veteran is unemployable solely due to his service-connected disabilities.  Part of the difficulty in this case is the fact that when VA awarded pension benefits in 1994 it was made clear that the herniated disc was not a service-connected condition.  The Veteran is service-connected for a strain - i.e., a muscle condition - yet much of his treatment concerns disc problems and surgeries therefore, which are simply not service connected conditions.  The focus, then, must be on whether, leaving the disc disease and the surgeries out the question, the service-connected disabilities alone are enough to render him unemployable.  

Review of his VA medical records sheds some light upon this question.  The report of a February 2011 psychiatric examination contains the examiner's assessment that the "Veteran's depression symptoms do not in and of themselves render the veteran unemployable.  However his clinical presentation and all available records suggest the combination of [service-connected] disabilities would make it very unlikely he could obtain and maintain any meaningful competitive gainful employment."  An October 2011 VA treatment report reflects another assessment that the Veteran is unable to work due to "horrific" back pain.  Again, the disc disease is not service-connected, so the probative value of this statement is somewhat diminished as no effort is made to distinguish the pain from the nonservice-connected back surgeries from the pain due to strain which is the only service-connected condition.  It is reasonable, however, to assume some portion of the Veteran's pain and functional limitations are due to the service-connected condition.

Upon review of the evidence, the Board finds that the Veteran is rendered unemployable due to his service-connected disabilities.  The Board recognizes that the combination of mental and physical impairment has a very significant effect upon his employability.  Although the depression does not interfere with his ability to perform jobs entailing physical activity, it would arguably interfere with some tasks required by sedentary work such as concentration, ability to work with others, etc.  The back condition would interfere with his ability to perform physical labor.    We therefore conclude that the Veteran is unemployable, without consideration of his age or other nonservice-connected disabilities. 

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  By requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, 26 Vet. App. 517 (2014).

A total disability rating based upon unemployability due to service-connected disabilities is therefore granted.


Convalescence

On January 22, 2010, the Veteran underwent a decompressive laminectomy at L4 and L5 with bilateral foraminotomies at L4-5 and L5-S1.  He was discharged from the hospital on January 25, 2010.  On that day he had a physical therapy consultation prior to discharge.  He agreed to physical therapy, while he remained in the hospital, but declined the use of any assistive device or crutch.  He was assessed as being a "I short community ambulatory requiring frequent rest breaks."  It was noted that he lived in a ranch home, with a single step, and that he required no assistive devices to walk.  He was discharged that day with instructions for home exercises.  He returned to have his sutures removed in February.  He attended a physical therapy appointment later in February, when he was given a gentle home exercise program.  The therapist noted that the Veteran was having severe back pain and was three weeks post-surgery.  The therapist explained that it was "too soon following surgery to get vigorous with therapy."  In March, the Veteran was discharged from specialty neurosurgical care and his medical care was returned to primary care.  In April 2010, he was encouraged to exercise thirty minutes a day three times a week for purposes of controlling his blood pressure.

The Veteran seeks a temporary total rating for convalescence purposes under the provisions of 38 C.F.R. § 4.30 for the period following his hospitalization for his January 22, 2010, back surgery.  In a written statement, he argued that he was not able to begin physical therapy for several months after the surgery.  He did not address this claim directly during the June 2015 hearing on appeal.  

VA pays convalescent ratings of 100 percent following surgery necessitating at least one month of convalescence.  These convalescent ratings are assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  The Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  VA regulations also provide for temporary total disability ratings in case of service-connected disabilities requiring hospital treatment or observation, when a Veteran is hospitalized for a period in excess of 21 days.  38 C.F.R. § 4.29.  Convalescence is defined more precisely in the regulation pertaining to hospitalization, as "confinement to bed or house," or "inability to work with requirement of frequent care of physician or nurse at home."  38 C.F.R. § 4.29.  

Following review of the evidence, the Board finds the weight of the evidence is against the assignment of a temporary total rating under 38 C.F.R. § 4.30.  The Board has considered the Veteran's own statements and the post-surgical medical evidence.  Overall, such evidence does not demonstrate that at least one month of convalescence was required or indicate the presence of severe post-operative residuals warranting the assignment of a temporary total rating.  At no point was the Veteran instructed to stay in bed, or in his home.  His physicians did not instruct him to convalesce.  Rather, he was given home exercises, although the exercises were appropriately gentle.  His statement that he was unable to participate in physical therapy until several months post-surgery appears to refer to the statement that he was to avoid vigorous exercise immediately after surgery.  However, avoiding vigorous exercise is not the same as convalescence.  

In sum, the evidence does not show that convalescence or home confinement was medically required for at least a month after the January 2010 surgery.  Further, the record does not support a finding that the Veteran sustained severe post-operative residuals such as incompletely healed surgical wounds,  stumps of recent amputations, therapeutic immobilization of a joint, application of a body cast, or symptoms necessitating the use of wheelchair or crutches.  The Veteran's situation simply does not fit the criteria set forth for the award of a convalescence benefit.  The Board acknowledges that the Veteran continued to experience pain, and his complaints of pain post-surgery are well documented in the record.  The extent of his pain is not the standard of convalescence, however.  

The preponderance of the evidence is against the Veteran's claim and the appeal must be denied.


ORDER

A total disability rating based upon unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.

A temporary total disability rating based upon a need for convalescence following surgery in January 2010 is denied.


REMAND

IF the Veteran is wholly satisfied with the grant of a total disability rating based upon unemployability reached above, he is informed that he may withdraw his appeal for an increased disability rating for lumbosacral strain by submitting a statement to that effect bearing his signature, or by instructing his representative to withdraw the appeal on his behalf.  If he is not entirely satisfied with the results of the Board's decision, he does not need to take any action; his appeal for a higher disability rating will proceed as described below.  

According to the evidence of record, the Veteran has received medical care at the VA Medical Centers in Birmingham, Alabama, and in Fort Wayne, Indiana.  His records reveal mailing addresses in both states.  After his surgery in Birmingham in 2010, his VA records reflect treatment in Birmingham through 2011, and then in 2015.  It appears that he was residing in Indiana in between these years.  Indeed, his videoconference hearing took place in Indianapolis.  A report of information providing the Veteran's Indiana address was filed by the Fort Wayne VA Medical Center in July 2013.  No medical records from Fort Wayne during the appeal period are available for review by adjudicators, however.  

Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Fort Wayne VA Medical Center, and all related clinics, between 2011 and 2015, for inclusion in the file.

2.  After the development requested above has been completed, the RO should again review the record.  If additional evidentiary development is indicated at this point, such should be accomplished.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


